DISMISS; and Opinion Filed October 19, 2015.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01218-CR

                               ERICH KIRCHMANN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. WX15-90031-J

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Lang and Brown
                                    Opinion by Justice Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47

151218F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

EX PARTE ERICH KIRCHMANN                           On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-15-01218-CR                                 Trial Court Cause No. WX15-90031-J.
                                                   Opinion delivered by Justice Brown, Chief
                                                   Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 19th day of October, 2015.